Title: To Benjamin Franklin from Pierre Lambert, 22 June 1777
From: Lambert, Pierre
To: Franklin, Benjamin


Monsieur,
A paimpol en Bretagne le 22 juin 1777.
Le capitaine Burnell commendant le corssaire le Mongomery du Maryland, est venu de relache á l’isle de Brehat, prés d’ici, dans le mois dernier; ayant Besoins de vivres &a. et s’étant adressé á moi je lui ais procuré tous ce que sa situation exigeoit pour le mêttre en état de reprendre la mer.
Maintenant j’aprend avec peïnes que ce capitaine après avoir fait des prises et conduit une au port de Cherbourg; il y est venu un cotteur anglois, à bord duqu’el ce captaine à eu le malheur de ce rendre dans une chalouppe dudit port, et qu’il y a été détenu prisonnier ainssi q’un volontaire de son équipage qui l’accompagnoit. Et comme je crain qu’on ne vous ais pas rendu compte de cest accident, je prend la Liberté, Monsieur, de vous-en prevenir, penssant qu’il est possible que vous puissiès faire réclamer ce Brave Capitaine, comme ayant été pris dans un Batteau français et sur une rade de ce royaume. Il m’avoit lessés avand son départ d’ici une Lettre de change de cinquante Livres Sterlings sur Mr. Joshuas Johson de Londres, que j’ai envoyé à l’acceptation à compte de laquelle j’ai payés au dit capitaine Burnell £400 tournois; je vous serois obligé de me faire scavoir à qui j’aurois à remettre l’exedent de sa remise après qu’elle m’aura rentré.
Je ne vous dicimulerai pas Monsieur, mes inquiettudes sur le sort de diferenttes notes et instructions par Ecrits que j’avois donnés au Capitaine Burnell tant pour sa croisierre que pour la conduites des prises qu’il auroit puë faire; et j’ai d’autant plus lieu de craindre que ses papiers ne soient tombés entre les mains de ses énémis, qu’on me marque qu’il avoit son porttefeuïlle sur lui lors qu’il á été surpris. Si il resultoit quelques plaintes contre moi à lá Cour de france, j’aurois recours à Vous, Monsieur, pour les assoupirs; étant persuadés que vous auriés la Bonté de me protéger pour qu’il ne me resulteroit aucuns desagrements pour m’êttre livrés á rendre services á ce capitaine par de Bonnes Vuës pour sa respectable Nation. Au surplus si je puis par mes soins et mes petits talents pour le commerce et la Navigations, vous ettre de quelques utilités dans ce païs (qui à un éxélent port presques ignorés) vous pourés en toutes conffiance m’honorer de vos commendements, et être persuadés que je les executterai suivans vos desirs. J’ai l’honneur d’être connu de Monsieur Blouïn premier commis du Bureau de la Marine, et de Messieurs J.f. frin et Cie. Banquiers á paris, sous le couvert desquel j’ai l’honneur de Vous adresser la presente (faute de sçavoir vôtre adresse) desquels Vous pourés prendre des rensseignements sur mon compte si le cas l’exige. J’ai L’honneur d’etre avec le plus proffond respect, Monsieur, Votre très humble et très obeïssant serviteur
Pre. Lambert


P.S. J’aprend dans l’instant par le retour d’un de mes capitaines venant de guernezey, que le Capitaine Burnell étoit le 17 de ce mois aud. lieu: á bord du Cotteur qui l’a enlevé de Cherbourg, et qu’on à trouvé sur lui tous ses papiers et même les instructions que vous lui avés donnés.

 
Notation: Letters relating to Capt Burnell
